Citation Nr: 1453236	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to an effective date prior to September 24, 2003 for the grant of service connection for a cognitive disorder with cerebral and cerebellar atrophy.

2. Entitlement to an effective date prior to September 24, 2003 for the grant of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from December 1978 to March 1983.  The Veteran died in November 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the appellant, in her capacity as the surviving spouse, requested to be substituted as the appellant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  The RO has recognized her as the substituted  appellant for the appeals seeking earlier effective dates for the grant of service connection for a cognitive disorder with cerebral and cerebellar atrophy and the grant of DEA under 38 U.S.C.A. Chapter 35.

The issue of entitlement to an effective date prior to September 24, 2003 for the grant of DEA under 38 U.S.C.A. Chapter 35 is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's claim seeking service connection for dyslexia and neuropsychological difficulty received April 1, 1997, is reasonably interpreted as encompassing cognitive disorder with cerebral and cerebellar atrophy; it was not fully adjudicated prior to the RO denial of service connection for cognitive disorder (and grant by the Board on appeal).
 .


CONCLUSION OF LAW

An earlier effective date of April 1, 1997 is warranted for the award of service connection for a cognitive disorder with cerebral and cerebellar atrophy.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows that the Veteran had been evaluated and treated for psychiatric complaints and cognitive impairment (then identified as dyslexia) when, on April 1, 1997, he filed a claim seeking service connection for dyslexia and "neuropsychological" difficulties.  Initially the RO denied claims of service connection for PTSD and for dyslexia.   An August 2007 Board decision denied the Veteran service connection for the specific diagnosis of dyslexia (finding that the Veteran was not shown to have a diagnosis of such disability).  The Veteran had argued that dyslexia was a misdiagnosis and that what he actually had (and was seeking to have service-connected) was a cognitive disorder with cerebral and cerebellar atrophy.  The August 2007 Board decision declined jurisdiction on the claim for service connection for a cognitive disorder, and referred the matter to the RO.  An October 2009 Board decision ultimately granted service connection for a cognitive disorder with cerebral and cerebellar atrophy, finding, in essence, that the disability originated in service, and as the Veteran had argued, was misdiagnosed.

The Board observes that the term neuropsychological difficulty suggests a disability with both neurological and psychiatric components.  Further, a cognitive disorder with cerebral and cerebellar atrophy is precisely that, a psychiatric disability with neurological and psychiatric components.  The piecemeal denials of service connection for various components of his claim, i.e., PTSD and dyslexia, did not adequately address the full scope of the claim (which, properly considered was for a neurological/psychiatric disability, however diagnosed).   The Board notes that while manifestations of the Veteran's cognitive disorder were shown at the time he filed his claim on April 1, 1997, it was not yet recognized by his evaluating and treatment-providers for what it was.  

In summary, the Board finds that the October 2009 Board decision granting service connection for cognitive disorder with cerebral and cerebellar atrophy represented the ultimate determination on the Veteran's claim of service connection for dyslexia (which was misdiagnosed) and neuropsychological difficulty  filed on April 1, 1997.  The disability was manifested (albeit not properly diagnosed) when the claim was filed, and the Board found that it had originated in service.   Thus, entitlement to service connection arose prior to the filing of the claim.  See 38 U.S.C.A. § 1131.  Accordingly, the proper effective date for the award of service connection for the cognitive disorder with cerebral and cerebellar atrophy is the date of claim, April 1, 1997.   38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An earlier effective date of April 1, 1997 is granted for the award of service connection for a cognitive disorder with cerebral and cerebellar atrophy. 


REMAND

Basic eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The issue of entitlement to an earlier effective date for such benefits is therefore inextricably intertwined with the downstream issue of the rating assigned for the Veteran's cognitive disorder during the additional period as a result of the decision to grant April 1, 1997 as the effective date for the award of service connection.  Due process requires that the AOJ must first implement the award, assigning in the first instance the initial rating for the additional period of time under consideration.  

The case is REMANDED for the following:

The AOJ should issue a rating decision implementing the Board's award of an earlier effective date of April 1, 1997 for the grant of service connection for cognitive disorder with cerebral and cerebellar atrophy, assigning (upon completion of any further development deemed necessary) the initial rating for the period prior to September 24, 2003.  Thereafter, the AOJ must readjudicate the issue of entitlement to an effective date prior to September 24, 2003, for the grant of DEA under 38 U.S.C.A. Chapter 35.  If it is not granted to the appellant's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


